Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report, filed 11/26/2019, is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11-13, and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by the Japanese Publication (JP 2011-224667) (see PTO-892).   
RE claim 1,  the Japanese Publication (JP 2011-224667) discloses a grasping mechanism (see Figures 1-12) comprising 
a base (3), at least two linkage grasping assemblies (see Figs. 4, 9 and 10) configured to cooperate with each other to grasp an object, 
each linkage grasping assembly comprising: a grasping member (5) comprising a grasping portion and a connecting portion (see Figs. 4, 9 and 10); a first rod (7) having a 
a second rod (5) having a first end rotatably connected to the connecting portion, and a second end rotatably connected to the base, a connecting line between a rotation center of the first end of the second rod and a rotation center of the second end of the second rod defining a second connecting line; 
wherein a length of the first connecting line is constantly different from a length of the second connecting line (see Figs. 9 and 10).
RE claim 2, Figs. 9 and 10 of the Japanese Publication show a first end of the connecting portion is rotatably connected to the first end of the first rod; a second end of the connecting portion is rotatably connected to the first end of the second rod and is fixed to the grasping portion; the length of the first connecting line is constantly greater than the length of the second connecting line.
RE claims 11-13, Figs. 9 and 10 of the Japanese Publication teach the second rod is a straight rod, the grasping member further comprises a contacting portion connected to the grasping portion and located on a side corresponding to a grasping surface of the grasping portion at least one of the first rod and the second rod has a length-adjustable structure (see Fig. 9).
RE claim 15, Figs. 9 and 10 of the Japanese Publication teach the two linkage grasping assemblies are opposingly arranged, and the two second rods are located on an inner side of the two linkage grasping assemblies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Publication (JP 2011-224667).
The Japanese Publication (JP 2011-224667), as presented above, shows a gripping portion having an inner surface is provided with a positioning groove (see Fig. 4, but does not specifically show an inner surface of the second rod or the first rod. However, it would have been obvious to those skilled in the art to provide a groove on one of the rods of the Japanese Publication (JP 2011-224667) to facilitate to grasp a round or an oval shape of an object. 
Allowable Subject Matter
Claims 3-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim ‘902 shows an adjustable gripping jaw. 
Odhner ‘773 and Jiang ‘535 provide a parallel gripping jaws.
Allen ‘958 and Gao ‘690 display a movable gripping jaws with a stopping means.
De ‘127 discloses a biased and adjustable gripper. 
Alqasemi ‘862 teaches a parallel moving jaws.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652